Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López.
DISENTIMOS. El ejercicio responsable de nuestro cargo nos impide considerar la sala de justicia que preside el Hon. Juez Carlos E. Polo en el Centro Judicial de San Juan como si se tratara de la Sala Experimental de Teatro Carlos Marichal existente en el Centro de Bellas Artes de San Juan. Las obras de teatro que se presentan en esta última de ordi-nario son el producto de la fantasía e imaginación de sus au-tores, y dichas obras no tienen otra consecuencia que la de entretener y agradar al público que allí asiste a disfrutar de las mismas.
En la sala de justicia que preside el Juez Polo, por el contrario, los asuntos y controversias que allí se ventilan son reales y las decisiones que en la misma se emiten tienen pro-fundas y graves consecuencias sobre nuestra ciudadanía. Esa sala de justicia definitivamente no es lugar para expe-rimentar con nuevos y jurídicamente erróneos procedi-mientos, producto los mismos de la improvisación e imagi-nación, y la ausencia de profundidad jurídica de una ma-yoría de los integrantes de este Tribunal.
I — I
En la Opinión concurrente y disidente que suscribié-ramos el pasado 22 de junio de 1989 en el caso de la impug-nación por parte del Sr. José Granados Navedo de la errónea certificación que como Alcalde de San Juan expidiera la Comisión Estatal de Elecciones a favor del Ledo. Héctor Luis Acevedo sostuvimos que, dados los hechos particulares del caso, el único remedio judicial viable y apropiado era orde-nar la descertificación del licenciado Acevedo como alcalde y la celebración de una nueva elección en la Ciudad Capital de Puerto Rico, ya fuera ésta general o parcial.
*688En aquel entonces una mayoría de los integrantes del Tribunal, erróneamente a nuestro juicio, ordenó la devolu-ción del caso al Tribunal Superior de Puerto Rico, Sala de San Juan. El presente recurso constituye prueba fehaciente de que la odisea que actualmente viven los ciudadanos de San Juan no tiene visos de finalizar.'
La situación se ha convertido en una verdaderamente patética. En su afán, cuestionable y equivocado, por deter-minar judicialmente el ganador de esa elección, tanto el Tribunal Superior de Puerto Rico, Sala de San Juan, como este Tribunal han venido desde los comienzos del caso dando tumbos judiciales a ciegas, los cuales no sólo han sido erró-neos, sino inconsistentes entre sí. Ello, desafortunada-mente, causa la impresión de que nuestro sistema de justicia se ha convertido en una veleta-, esto es, un sistema de justi-cia que va de un lado a otro dependiendo de la dirección del viento que le azota.(1)
La errónea decisión que hoy se emite —con el disenso de los Jueces Asociados Señores Negrón García y Ortiz, y del Juez que suscribe— tiene el efecto principalísimo y nocivo de retrasar aún más, y por un período de tiempo que real-mente resulta impredecible, la solución final y correcta de este asunto. De hecho, a todos los fines prácticos, la decisión emitida conlleva la paralización indefinida del mismo. Los residentes de la principal ciudad de Puerto Rico realmente no se merecen continuar viviendo bajo esta incógnita. Ellos tienen el derecho a saber, prontamente y de una vez y por todas, quién verdaderamente es el alcalde de su ciudad. Ello resulta ser imperativo por cuanto el final de esta litigación será el comienzo de la gestión —segura y serena por parte de *689este funcionario municipal— encaminada a resolver los pro-blemas que aquejan a la referida Ciudad.
El sistema judicial de Puerto Rico le ha fallado mala-mente a la Ciudad Capital de Puerto Rico. Ante la realidad inescapable de que los procedimientos ante nuestros tribu-nales se extenderán por tiempo indefinido, pronosticamos con pesar que, desafortunadamente para el buen nombre de nuestro sistema de justicia, posiblemente será otro foro judicial el que finalmente vindicará los derechos de los ciuda-danos de San Juan.
Hemos tomado la decisión de emitir una Opinión disi-dente por separado debido a que la Opinión mayoritaria del Tribunal, suscrita la misma por el Juez Asociado Señor Her-nández Denton, y la “Opinión” concurrente emitida por la Juez Asociada Señora Naveira de Rodón, aun cuando com-pletamente erróneas, tienen la cuestionable virtud de encu-brir la realidad procesal de la situación que plantea el re-curso ante nuestra consideración. Procedemos a demos-trarlo.
h — l HH
Aun cuando no compartimos totalmente la posición del psicólogo norteamericano William James, principal propul-sor del método filosófico conocido como pragmatismo —se-gún el cual “el único criterio válido para juzgar de la verdad de toda doctrina científica, moral o religiosa, se ha de fundar en sus efectos prácticos” — (2) no albergamos duda alguna de que si el máximo foro judicial de un país interesa alcanzar el ideal de dispensar justicia de calidad, los integrantes de dicho tribunal tienen que adquirir conciencia del hecho, entre otros, de que sus decisiones tienen que estar permeadas por cierto grado de pragmatismo.
*690Dicho foro judicial, en otras palabras, no se puede dar el lujo de elaborar y promulgar normas teóricas en el vacío. Necesariamente se requiere que, antes de que ese tribunal apelativo se exprese sobre una controversia legal ante su consideración o establezca una norma de derecho que ha de regir en el futuro una situación en particular, los miembros del mismo ponderen y evalúen, en la discusión que mandato-riamente precede a la emisión de la decisión, todos los he-chos y elementos envueltos en el caso y, sobre todo, las impli-caciones y consecuencias —inmediatas y futuras— que ten-drá la decisión a emitirse.
Debe mantenerse en mente que el más alto foro judicial de un país no es un laboratorio legal donde se llevan a cabo experimentos judiciales, o un centro de estudios donde se discuten las diferentes posibles teorías legales y sus inte-grantes toman posiciones jurídicas teóricas, en abstracto y sin consecuencias, sobre un punto legal en particular. El ha-cer caso omiso de los hechos específicos y reales de la situa-ción ante la consideración del tribunal y, repetimos y enfati-zamos, de las consecuencias que la decisión acarrea, con-vierte a ese tribunal apelativo en una institución teórica estéril, esto es, un foro judicial que no rinde fruto beneficioso alguno para el país que pretende, y dice, servir.
1 — 1 H-i
Aparte del hecho indiscutible de que la posición que hoy asume la mayoría del Tribunal respecto al punto aquí en con-troversia es contraria a, e inconsistente con, la posición que dicha mayoría sostuviera en la Opinión y Sentencia de fecha 22 de junio de 1989,00, (3) decisión que hoy emite el Tribunal, desde un punto de vista práctico legal, es ciertamente erró-*691nea y hasta absurda. Al sostener, con ciertas modificaciones, la actuación tardía del Tribunal Superior de Puerto Rico, Sala de San Juan : — ordenando la compulsoria acumulación, como partes demandadas, de los electores a quienes la Comi-sión Estatal de Elecciones, sin darle oportunidad de ser oídos, les anuló el voto— la mayoría incomprensiblemente no realiza, o entiende, que la consecuencia legal inevitable de su decisión es dejar sin efecto prácticamente todos los procedimientos judiciales que se han llevado a cabo hasta la fecha ante el tribunal de instancia, por el sencillo y obvio fundamento de que estas “nuevas partes demandadas” tie-nen, en tal capacidad, ciertos y determinados derechos que les garantiza el debido procedimiento de ley que hace man-datorio que el tribunal de instancia comience de nuevo los procedimientos. Ello irremediablemente tendrá el efecto, inaceptable e innecesario, de dilatar irrazonablemente, y hasta paralizar, la decisión j%idicial final sobre el caso de la impugnación por parte del Sr. José Granados Navedo de la certificación como Alcalde de San Juan del Ledo. Héctor Luis Acevedo.
Debemos mantener presente, como correctamente señala el Juez Asociado Señor Negrón García en su voto disidente, pág. 654, que la “diferenciación entre partes y testigos es esencial por razón de los [diferentes] efectos procesales y evidenciarios” (énfasis suprimido) que ello tiene. Compar-timos su preocupación de que la acción tomada por el tribunal de instancia, refrendada por el Tribunal en el día de hoy, tendrá el efecto de retrasar, de manera indefinida e irrazona-blemente prolongada, la solución final del caso.
Dicha válida preocupación es objeto de somera conside-ración en la Opinión mayoritaria del Tribunal suscrita por el Juez Asociado Señor Hernández Denton. La misma es des-cartada, o despachada, en dicha ponencia por medio de las siguientes expresiones:
*692... el Tribunal Superior —al amparo de la Regla 71 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. Ill, y su poder inherente de reglamentar los procedimientos en su sala— debe creativa-mente pautar las reglas procesales que permitan la resolución más rápida posible de esta controversia. . . .
Si bien es cierto que un atraso significativo en el trámite de este caso puede provocar la continuación del pleito paralizado en el foro federal, no creemos que la acumulación de estos electores vaya a tener ese resultado. Aunque ciertamente la acumulación conlleva trabajo adicional, no creemos que de-sate el cuadro procesal desolador que tanto preocupa a al-gunos de nuestros compañeros en sus disensos. En todo caso, corresponde inicialmente al foro de instancia tomar las me-didas pertinentes para resolver cualquier problema de esa naturaleza que pueda surgir. (Énfasis suplido, en el original y escolio omitido.) Opinión mayoritaria, págs. 609-614.
Resulta verdaderamente sorprendente la falta de visión y conocimiento de la realidad práctica-procesal que de-muestran los integrantes de la mayoría del Tribunal res-pecto a este asunto. Si bien es correcto que un tribunal tiene la facultad de razonablemente reglamentar los procedi-mientos en su sala y de “limitar” los derechos que a las partes les garantiza las Reglas de Procedimiento Civil, las de Evidencia y las demás leyes aplicables, dicho foro no tiene autoridad en ley para eliminar dichos derechos completa-mente. No podemos olvidarnos, después de todo, del derecho al debido procedimiento de ley que ampara y protege los derechos de las partes en un proceso.
No debe perderse de vista, en adición, que en la determi-nación de si esa facultad de reglamentar los procedimientos ante su consideración ha sido o no ejercitada en forma razo-nable por un tribunal cobra importancia el derecho que está en controversia ante ese foro judicial. En el presente caso, al tribunal ordenar la acumulación como partes de estos elec-tores, ha puesto en entredicho o riesgo, nada más y nada *693menos, que el derecho constitucional fundamental al sufra-gio de estos ciudadanos. En palabras sencillas: una vez se les ha traído, como partes, al pleito, lo cual pone en riesgo su derecho constitucional al sufragio, el tribunal viene en la obligación de garantizarle al máximo su derecho a un de-bido procedimiento de ley.
Ningún tribunal de justicia, so color de su autoridad inhe-rente para reglamentar los procedimientos, puede convertir los mismos en una farsa {sham) donde se nieguen las garan-tías procesales a que las partes tienen derecho.
> 1 — i
Examinemos brevemente la situación procesal-práctica a la que se enfrentará el tribunal de instancia con motivo de la decisión hoy emitida, la cual situación, repetimos, pasa por alto el Tribunal de manera sorprendente en el día de hoy.
En primer lugar, nos encontramos ante un potencial de mil ochocientas cuarenta y cuatro (1,844) nuevas partes en el pleito(4) —ya en calidad de demandantes o como deman-dados— con ideologías, intereses y situaciones de hechos disímiles. Cada uno de ellos tiene el derecho a comparecer al pleito representado por el abogado de su personal predilec-ción; esto es, cada nueva parte con un abogado distinto. Dicha situación, como es del conocimiento de cualquier abo-gado que haya practicado la profesión, es una que por sí sola tiene el efecto de retrasar y complicar los procedi-mientos que se llevan a cabo a nivel de instancia.
Luego de que cada una de esas partes sea emplazada o notificada —en la forma jurídicamente correcta que dispo-nen las Reglas de Procedimiento Civil de 1979 y la jurispru-dencia interpretativa de las mismas— comenzará a correr el *694término previsto por las Reglas de Procedimiento Civil para que dichas partes formulen sus correspondientes alega-ciones. En vista de lo complicado del caso y la voluminosa prueba documental existente en el mismo, no debe extrañar a nadie, ni causar sorpresa, el hecho de que dicho término tenga que ser prorrogado por el foro de instancia a solicitud justificada de muchas de esas partes en lo que examinan dicha prueba para poder radicar una alegación responsable.
No obstante el hecho de que originalmente el tribunal de instancia estaba lidiando con un procedimiento especial —de carácter sumario— de impugnación del resultado de una elección, la acción de éste de acumular, al amparo de las dis-posiciones de la Regla 16.2 de las Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, a estas nuevas partes en el pleito convierte el mismo en un proceso civil ordinario y, en con-secuencia, hace que las partes en el mismo sean acreedores a una serie de derechos garantizados por el debido proceso de ley. Entre otros, y a manera de ejemplo, tenemos que dichas partes tienen derecho a un período de descubrimiento de prueba antes de entrar a juicio. Ello tendrá la consecuencia de convertir el caso en uno inmanejable. Basta pensar en los problemas que suscitará el señalamiento de una simple depo-sición, esto es, conseguir que todos los abogados de todas las partes en el pleito puedan coincidir en una fecha en especí-fico, o los problemas que se puedan suscitar respecto a la contestación de un solo interrogatorio que se haya sometido, etc.
Lo anteriormente señalado a vuelo de pájaro —aun cuando suficiente por sí solo para demostrar lo inapropiado e improcedente de la decisión hoy emitida— realmente no constituye índice suficiente del caos y crisis que causará a nivel de instancia la decisión que hoy emite la mayoría.
Debe recordarse —ya dejando atrás los derechos proce-sales de las partes en la etapa previa al juicio— que una parte, a diferencia de un testigo, tiene, entre otros, el dere-*695cho a estar presente durante todas las etapas de la vista en su fondo del caso; el derecho a presentar la prueba a su favor que estime pertinente y a objetar la prueba que intenten presentar las otras partes, y el derecho a confrontarse y a contrainterrogar a todos los testigos que sean presentados por las restantes partes.
iQué significado y consecuencias tiene lo anteriormente señalado en el presente caso?
Recordemos que, al día de hoy, ya se han celebrado a ni-vel de instancia varios días de vista. Según las minutas que recogen los procedimientos acaecidos durante esos días ante el tribunal de instancia, las dos partes originales del pleito, esto es, José Granados Navedo y Héctor Luis Acevedo, esti-pularon la admisibilidad en evidencia de una voluminosa prueba documental. La adición de estas nuevas partes sig-nifica que la admisión de esa prueba documental ha que-dado, ipso facto, sin efecto y en suspenso. Todas las nuevas partes, esto es, cada uno de los electores incorporados como partes en el caso, tienen el derecho a examinar todos y cada uno de esos documentos con el propósito de determinar, pri-mero, si los mismos tienen o no relación con su causa de ac-ción, y segundo, la posición que van a asumir respecto a dichos documentos; esto es, si objetan o no su admisibilidad y si deben presentar prueba que fortalezca o refute la misma.
Específicamente en relación con los casos de papeletas que contienen iniciales —las cuales comprenden trescientos cincuenta y siete (357) electores— las referidas minutas re-velan que ya tanto Granados Navedo como Acevedo presen-taron prueba testifical —consistente la misma en el testimo-nio oral de los distintos funcionarios de colegio de los dos partidos e, incluso, de algunos de estos electores— en rela-ción con el punto legal en controversia respecto a estas “pa-peletas inicialadas”; esto es, si las iniciales que aparecen en las mismas fueron o no el producto de instrucciones erróneas o confusas por parte de los funcionarios de los colegios de *696votación. El testimonio prestado por estos testigos afecta de manera directa el derecho de estos trescientos cincuenta y siete electores —incluyendo aquellos de éstos que ya decla-raron en calidad de testigos— a que se cuente su voto. La adición, como partes en el pleito, de estos trescientos cin-cuenta y siete electores, significa que todo el procedimiento llevado a cabo ante instancia en cuanto a este aspecto queda anulado por razón de que cada una de estas nuevas partes les asiste el derecho a confrontarse con estos testigos, esto es, a estar presente mientras éstos declaran y a contrainte-rrogarlos.
Aun cuando podríamos continuar adelante y referirnos a una serie más de consecuencias procesales que tiene la deci-sión hoy emitida por la mayoría del Tribunal, las cuales de-muestran lo erróneo de la misma, somos del criterio que ello es innecesario. La improcedencia jurídica y práctica de la decisión emitida por el Tribunal es evidente; su falta de sen-sibilidad, en relación con las consecuencias que sobre nues-tra ciudadanía acarrea la decisión emitida, resulta ser lamentable.
V
La mayoría del Tribunal intenta justificar la decisión que emite expresando que la misma ahora le brinda la oportuni-dad a estos electores de defender su voto. Debe quedar claro que no albergamos duda alguna en nuestra mente de qüe la Comisión Estatal de Elecciones violó en forma crasa los de-rechos de estos mil ochocientos cuarenta y cuatro (1,844) electores al anular, o negarse a adjudicar, los votos de los mismos sin proveerles oportunidad alguna a dichos electores de defender su derecho a votar en las pasadas elecciones ge-nerales. Así específicamente lo señalamos en la opinión concurrente y disidente que emitiéramos el 22 de junio de 1989. Expresamos en esa ocasión:
*697Por otro lado, incurriendo en una inconsistencia que re-sulta imposible de aceptar y utilizando, en justificación de la misma, un lenguaje —“de cuando dije no dije y dije pero no dije lo que dije”— que hace que recordemos los famosos mo-nólogos de Cantinflas, el Tribunal ahora resuelve que cuando en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, establecimos que los votos a ser emitidos por los electores “añadidos a mano” eran “votos recusados” realmente no establecimos ni resolvimos eso. No obstante los esfuerzos que se hacen en la opinión mayoritaria que hoy se emite con el propósito de negarlo, lo cierto es que en el antes citado caso de P.N.P. v. Rodríguez Estrada Pres. C.E.E., claramente establecimos que el procedimiento en cuanto a estos votos se regía por el que establece el Art. 5.031 de la vigente Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3234, cuya disposición legal, es-pecífica y particularmente, precisamente prescribe el procedi-miento a seguirse en la recusación de un voto.
Realmente resulta sorprendente la actuación del Tribunal. A un lego en derecho no se le puede exigir responsabilidad, y sujetarlo a unas consecuencias, por el uso de un término legal en particular por cuanto dicha persona realmente no tiene, en la mayor parte de las ocasiones, conciencia del significado ju-rídico del término que utiliza. La situación es diferente, sin embargo, cuando el que se expresa es el organismo judicial de mayor jerarquía en nuestra jurisdicción: este Tribunal. Se su-pone que sus integrantes conozcan el significado, connota-ciones y consecuencias legales de los términos jurídicos que utilizan en sus decisiones. El pasado 20 de octubre de 1988, mediante una opinión, este Tribunal calificó de “voto recu-sado” el voto a ser emitido en las elecciones generales a ser celebradas el 8 de noviembre de 1988 por los llamados elec-tores “añadidos a mano” en el contexto de la vigente Ley Electoral de Puerto Rico. Hoy, sorpresivamente, se reniega de esa actuación judicial.
¿Cuál es la importancia de que el voto emitido por un elector “añadido a mano” en las elecciones generales celebradas el pasado 8 de noviembre de 1988 sea considerado como un “voto recusado”? Como veremos, la misma es de importancia fundamental no sólo para el elector que emitió el voto, sino para el candidato impugnador del resultado de la elección para un cargo en particular.
*698Si se califica el mismo como un “voto recusado”, conforme la decisión que este Tribunal emitiera en P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 282 (1981), el voto no puede ser anulado sin que antes el Estado le provea al elector una “amplia oportunidad de defender su voto”, consistente la misma en que el elector deberá ser citado para la celebración de una vista ante la Comisión Estatal de Elecciones donde tendrá derecho a presentar prueba en apoyo de la validez de su voto. Ello significa, naturalmente, no sólo que el trámite, y los gastos, de localizar y citar a todos los electores “añadidos a mano” serán de cuenta del Estado —y no del candidato— sino que la Comisión Estatal de Elecciones, en caso de que dichos votos puedan variar el resultado de la elección, no puede emi-tir certificación oficial alguna declarando ganador a un can-didato hasta tanto se diluciden en las vistas correspon-dientes la validez de los votos así recusados.
De este Tribunal haber ratificado hoy lo que efectivamente decidió el 20 de octubre de 1988 —esto es, que los votos emi-tidos por los electores “añadidos a mano” son votos “recu-sados”— ello hubiera significado que la certificación expe-dida por el Presidente de la Comisión Estatal de Elecciones declarando ganador en San Juan al licenciado Acevedo Pé-rez es una prematura y sin validez alguna por cuanto dicha Comisión no le brindó la oportunidad a esos electores de defender su voto, no adjudicado. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 96-98 (1989), opinión concurrente y disidente.
Desafortunadamente para esos electores, y para Puerto Rico, en aquel entonces la mayoría del Tribunal hizo caso omiso a nuestro señalamiento. En aquel instante, a pesar de haber sido advertido de ello, no le causó mucha preocupación a esa mayoría el hecho de que la Comisión Estatal de Elec-ciones le había violado los derechos a esos electores. Te-niendo la oportunidad para hacerlo, no ordenaron ni que el asunto fuera devuelto a la Comisión Estatal de Elecciones ni que dichos electores fueran acumulados como partes. Enten-dió, en ese momento, la mayoría que ese trámite era impro-cedente e innecesario. De entonces haber escuchado núes-*699tros reclamos, de así haber actuado la mayoría, no se hubiera perdido el tiempo valioso que ha transcurrido desde ese mo-mento y no hubiera llevado a cabo el tribunal de instancia unos procedimientos que le tomó celebrar varias semanas —con la consiguiente erogación innecesaria de fondos pú-blicos— que ahora tiene que dejar sin efecto por inservibles.
Sorprendentemente, y en relación con estos mil ocho-cientos cuarenta y cuatro electores, el Juez suscribiente de la Opinión mayoritaria, pág. 607, se pregunta “¿por qué no acumularlos ahora como partes ... y permitirles reclamar sus prerrogativas?”. La contestación es realmente sencilla. En nuestro ordenamiento jurídico no puede haber cabida para esta clase de ambivalencia e hipocresía judicial.
El remedio ahora endosado por la mayoría del Tribunal resulta ser tardío y en perjuicio de todos los residentes de la ciudad de San Juan. No hay que ser muy perspicaz para poderse dar uno cuenta que la consecuencia obvia e inevitable de la decisión inconsistente hoy emitida por el Tribunal lo es la de retrasar por tiempo indefinido la solución final del caso de la Alcaldía de San Juan y la de mantener al licenciado Acevedo en dicha alcaldía. Ello es lamentable. No existe razón legal alguna para ahora dilatar aún más la situación que afecta de manera grave el mejor funciona-miento de la principal ciudad de Puerto Rico, sobre todo, cuando hace más de dos meses se despreció la oportunidad de hacerlo.
Por otro lado, el procedimiento sui géneris que hoy en desesperación implanta el Tribunal —con la alegada finali-dad de “evitar la proliferación de acciones, lograr la econo-mía procesal y evitar la indeseable probabilidad de que sur-jan fallos incompatibles relacionados con un mismo inci-dente”, (énfasis suprimido) opinión mayoritaria, pág. 608, contiene unas fallas, violativas del debido proceso de ley, de tal naturaleza que hace al mismo susceptible de ser atacado con éxito en el futuro por cualquier elector que, habiendo sido “emplazado” en la forma sui géneris que dispone el^Jfri-*700bunal, no comparezca al pleito.(5) Ello significa que el proce-dimiento hoy pautado por el Tribunal, con el alegado pro-pósito de evitar la multiplicidad de pleitos en el futuro, no tiene valor jurídico alguno. La decisión hoy emitida, al igual que la del pasado 22 de junio de 1989, constituye una pér-dida adicional de tiempo valioso.
<1 I — I
Como hemos podido notar, el presente recurso definitiva-mente plantea algo más que “una sencilla cuestión procesal discrecional . . Opinión concurrente y de conformidad, pág. 616. La decisión que emite el Tribunal en el caso de epígrafe tiene graves y serias repercusiones sobre uno de los derechos más fundamentales que nuestra Constitución le concede y garantiza a los ciudadanos de este País, cual es el derecho al sufragio y el derecho a que el voto legalmente emitido por un elector sea validado como tal. La referida decisión, en adición, viola la intención relativa a materia electoral de la Asamblea Legislativa, la cual creó un proce-dimiento especial, de carácter sumario, con el loable propó-sito de que los pleitos de impugnación de la elección de un candidato a un puesto electivo, certificado como tal por la Comisión Estatal de Elecciones, se lleven a cabo con pronti-tud y certeza.(6)
En consecuencia, la desafortunada afirmación a los efec-tos de que el presente recurso sólo plantea una sencilla cues-*701tión procesal únicamente puede ser producto o de una miopía judicial, causada la misma por la falta de conocimiento y ex-periencia sobre un área del derecho como lo es la litigación; o el resultado de un análisis llano, superficial y simplista, el cual no llega a rasgar, y percibir, la profundidad de la cues-tión legal planteada; o, por último, algo dicho en tono de broma. Nos abstenemos de especular sobre ello. Sí sabemos que los ciudadanos de San Juan son acreedores a una actua-ción, y consideración, judicial de más calidad.
La hueca arrogancia con que se pretende despachar las serias cuestiones legales planteadas, las cuales tienen la con-secuencia de afectar de manera fundamental nuestro sis-tema democrático de gobierno, ciertamente no debería de tener cabida en nuestro sistema judicial. Realmente carece de importancia el hecho de si el compañero Juez Asociado Señor Negrón García y el Juez suscribiente estamos o no equivocados en la interpretación que hacemos de la errónea Opinión mayoritaria que emitiera el Tribunal el pasado 22 de junio de 1989. Sobre este punto nos remitimos a las expre-siones pertinentes entonces vertidas por el Tribunal en dicha Opinión mayoritaria. (7) Al buen entendedor con pocas pala-bras basta.
*702Dicha controversia, enfatizamos, no es lo verdadera-mente importante. Lo fundamental en el presente recurso lo *703constituye, repetimos, las graves y serias consecuencias que tendrá la decisión mayoritaria que hoy se emite sobre el pro-cedimiento pendiente en el presente caso a nivel de instancia y sobre el derecho al sufragio de los electores que hoy se decide acumular eomo partes.
Igualmente carece de importancia el hecho de si el len-guaje utilizado en los disensos es uno fuerte y vigoroso. El lenguaje enérgico y vibrante con el cual se denuncia la comi-sión de una grave injusticia nunca puede ser considerado como ofensivo. Las armas con que cuenta el juez para defender la justicia, cuales son la palabra y la pluma, tienen que ser utilizadas en forma franca, robusta y vigorosa. La única “ofensa” envuelta en el presente caso la constituye la ponen-cia mayoritaria emitida, la cual violenta e injuria nuestro sis-tema democrático de gobierno. La verdad puede resultar dulce o amarga, pero nunca ni injusta ni ofensiva.
VII
La situación de la violación, por parte de la Comisión Es-tatal de Elecciones, de los derechos de estos mil ochocientos cuarenta y cuatro (1,844) electores en una elección que se decidió por tan sólo veintinueve (29) votos —la ocurrencia de cuya violación de derechos, por primera vez, indirectamente acepta en el día de hoy la mayoría del Tribunal— constituye evidencia adicional de que la única solución viable y apro-piada en el presente caso lo es el decretar una nueva elec-ción en San Juan, ya sea ésta general, ya sea parcial.
La celebración de la nueva elección resulta ser impera-tiva si nuestro propósito es que triunfe la verdad y la razón, y nuestro objetivo el que la ciudadanía no pierda la fe en nues-tro sistema de justicia. Como expresáramos anteriormente, la consecuencia obvia e inevitable de la decisión mayoritaria hoy emitida resulta ser la prolongación innecesaria e irrazo-*704nable de esta controversia a nivel judicial. Ello permitirá que el litigante más poderoso prevalezca sobre el otro, no necesa-riamente debido a que a éste le asista la razón, sino porque esté en mejor posición de poder resistir esa prolongada y costosa litigación.
Resulta ser verdaderamente lamentable que este Tribunal desperdicie esta nueva oportunidad que se le brinda de ordenar esa nueva elección y así terminar con el calvario a que tiene sometida a toda la ciudadanía puertorriqueña, en especial a la de San Juan. Más que lamentable, en realidad ello resulta ser trágico para el buen nombre de nuestro sis-tema judicial.
—O—

(1) Veleta: “Pieza de metal, ordinariamente en forma de saeta, que se coloca en lo alto de un edificio, de modo que pueda girar alrededor de un eje vertical impulsada por el viento, y que sirve para señalar la dirección del mismo.” Diccionario de la Lengua Española, 20ma ed., Madrid, Ed. Espasa-Calpe, 1984, T. II, pág. 1372.


(2) Diccionario de la Lengua Española, op. cit., pág. 1094.


(3) La mejor prueba de la inconsistencia en que se incurre lo constituye el hecho de que el Juez ponente en la opinión que se emitiera el pasado 22 de junio de 1989, Hon. Peter Ortiz, disiente en el día de hoy.


(4) La suma total de 1,844 nuevas partes se desglosa de la siguiente forma: 1,280 electores añadidos a mano, 207 electores cuyas papeletas fueron “arres-tadas” y 357 electores cuyas papeletas contienen iniciales.


(5) Nos remitimos a las expresiones que sobre este aspecto expone en detalle el Juez Asociado Señor Negrón García en su disenso.


(6) Debe mantenerse presente que la decisión del Tribunal de ordenar la acumulación de estos electores como partes en el caso de mandamus, radicado por la Sra. Francisca Luzgarda González, afecta de manera directa el caso de impugnación del señor Granados Navedo. Ello así por cuanto el caso de la se-ñora González está consolidado con el caso de impugnación radicado por el señor Granados Navedo. Así lo admite la mayoría del Tribunal al expresar que el foro de instancia “tendrá que determinar simultáneamente la validez de la certifica-ción y adjudicar la reclamación de los electores excluidos”. (Énfasis suplido.) Opinión mayoritaria, págs. 600-601.


(7) Insiste la mayoría en que el Tribunal no descartó, en la Opinión mayorita-ria que ellos mismos emitieron el 22 de junio de 1989, el procedimiento que hoy erróneamente referenda; esto es, el de brindarle la oportunidad judicial a estos mil y pico de electores, a quienes la Comisión Estatal de Elecciones les anuló el voto sin citarlos y oírlos, de defender su voto no adjudicado mediante el meca-nismo procesal de ser acumulados como partes. Procede, en consecuencia, citar los pasajes pertinentes a dicha materia en la referida opinión:
“El tribunal [de instancia] le negó capacidad al señor Granados Navedo para reclamar derechos de electores al resolver que solamente los ciudadanos que emi-tieron votos no adjudicados pueden recurrir a los tribunales a reclamar la vindi-cación de sus derechos. Además, razonó el magistrado que como los electores que eran parte en el litigio pendiente en el foro federal rehusaron ser partes en este pleito, el candidato no los podía representar.
“El enfoque del tribunal es erróneo. Lo que el impugnador solicita es que se le reconozca su derecho a que se le adjudique los votos de estos electores a su favor. Es sólo para esos fines que el tribunal tiene que pasar juicio sobre si los *702electores individuales fueron indebidamente excluidos o no. Eso fue precisa-mente el mecanismo que aprobamos en P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981). Allí, a los fines de adjudicar los derechos de los candidatos, fuimos caso por caso a examinar la situación particular de cada elector.
“El tribunal erró al no reconocerle capacidad al candidato señor Granados Navedo para presentar el testimonio de sus electores y al no admitir la prueba documental que iba dirigida a demostrar que estos cuarenta y ocho (i8) elec-tores que votaron a favor del señor Granados Navedo fueron impropiamente excluidos. Estos electores aparentemente son parte del grupo de mil doscientos (1,200) electores inactivos que el señor Bauza solicitó que se reinvestigara. .. . .
“V
“Se plantea si en la investigación y determinación del derecho a votar de los electores añadidos a mano hay que seguir el procedimiento adversativo estable-cido por la ley y por la jurisprudencia sobre recusación de un elector. Veamos.
“La controversia ante nos es si dichas garantías procesales se debieron ha-ber ofrecido a nivel de la Comisión Estatal a los electores que votaron bajo el procedimiento especial. . . .
“No hay que devolver el caso a la Comisión para que inicie un procedimiento de notificación, vista y decisión en los mil doscientos (1,200) casos individuales. Los derechos se dilucidarán en el tribunal donde las partes deben establecer, por la preponderancia de la prueba, la capacidad de los electores para votar y que las decisiones de no adjudicar estos votos fueron erróneas.” (Énfasis suplido y escolio omitido.) Granados v. Rodríguez Estrada I, 124 D.P.R. 1, 31 (1989).
Como podemos notar, el Tribunal, advertido de la situación, rehusó tan si-quiera considerar que dichos mil y pico de electores fueran acumulados como partes en el pleito. Al resolver que no había que devolver el caso a la Comisión Estatal de Elecciones con el propósito de que dicho organismo administrativo iniciara un procedimiento de notificación y vista respecto a dichos electores, y al dictaminar que las partes —esto es, José Granados Navedo y Héctor Luis Acevedo— tenían la facultad y el derecho a “establecer, por la preponderancia de la prueba, la capacidad de los electores para votar y que las decisiones de no adjudi-car estos votos fueron erróneas” (Granados v. Rodríguez Estrada I, supra, pág. 31), ¿descartó o no el Tribunal la “sugerencia” de la Juez Naveira de Rodón de que se trajeran, como partes, estos electores al pleito al amparo de las disposi-ciones de la Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III? ¿Para qué, razonó sub silentio la mayoría, acumularlos como partes si los dos candidatos tienen la facultad de reclamar que se cuente a su favor el voto emitido por ellos? Cuenta la historia que Jalisco, tampoco, “nunca perdió” una discusión.